Third District Court of Appeal
                               State of Florida

                          Opinion filed March 22, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D17-53
                        Lower Tribunal No. 08-46281-A
                             ________________


                              Juan Joel Molina,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Rodolfo Ruiz, Judge.

      Juan Joel Molina, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before LAGOA, SALTER, and EMAS, JJ.

      LAGOA, J.
      Juan J. Molina appeals the trial court’s order denying his motion to correct

an illegal sentence. We affirm. We write only to commend the trial court on its

well-written order, which facilitated this Court’s review.




                                          2